*693OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, with costs.
The Legislature in enacting section 674 of the Insurance Law adopted a new procedure which authorizes first-party benefits with a resulting equitable adjustment between insurers without the need for the formalities applicable to claims and lawsuits. In our view the comprehensive nature of the no-fault legislation and the absence therefrom of any requirement for compliance with section 50-e or 50-i of the General Municipal Law indicates a legislative intent that the provisions of the latter statutes should have no application to the statutory arbitration proceedings between insurers or self-insurers. In addition, we note that this interpretation is consistent with the opinion expressed by the Committee on Insurance Arbitration which is responsible for administering these arbitration proceedings (11 NYCRR 65.10 [b] [1]). That opinion is entitled to great weight insofar as it represents the interpretation of the statute by an agency charged with implementing and enforcing it (Matter of Cortlandt Nursing Care Center v Whalen, 46 NY2d 979; see, also, Uniformed Firefighters Assn. v Beekman, 52 NY2d 463, 472).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Kaye concur; Judge Simons taking no part.
In each case: Order affirmed, with costs, in a memorandum.